Citation Nr: 1307623	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  11-22 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).

The Board has reviewed the appellant's claims folder and the record maintained in the Virtual VA paperless claims processing system.
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant    did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

In some cases, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (2012) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  Nevertheless, the RO did provide notice to the appellant concerning how to substantiate his claim by way of a December 2010.  

Here, as discussed below, there is no dispute as to the pertinent facts, such as the name or unit of service for the appellant.  The appellant has not made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. 

Pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  The RO has submitted all pertinent identifying information for verification to the National Personnel Records Center (NPRC).  The Board finds that there is no further assistance that would reasonably be expected to aid in deciding the claim.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits, including under the FVEC Fund. 

II. Analysis

The appellant seeks compensation from the FVEC Fund under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 (enacted February 17, 2009) (to be codified in Title 38 of the United States Code: Veterans' Benefits).  Payments for eligible persons total either $9,000 (for non-United States citizens) or $15,000 (for United States citizens).

For eligible persons who accept a payment from the FVEC Fund, such payment shall constitute a complete release of any claim against the United States by reason of such service.  However, nothing in the act prohibits a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.

Section 1002(d) defines an eligible person as (1) any person who served either (a) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (b) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains pertinent information as to length, time and character of service; and (3) in VA's opinion,   the document is genuine and contains accurate information.  38 C.F.R. § 3.203(a) (2012).

Where service department certification is required, findings by the service department verifying a person's service are binding on VA.  See, e.g., Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The proper course for an appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. (1994), overruled on other grounds, D'Amico v. West, 209 F.3d 1322, 1325 (Fed. Cir. 2000).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for VA benefits.

The appellant contends that he served with the Recognized Guerrilla and his unit of assignment was the "B" Collecting Co. 81st Inf. Med B12 "BHQ" Cebu Area Command with a period of active duty from December 1941 to December 1948.  See the appellant's claim for one-time payment from the FVEC Fund dated March 2009.  The RO found that the appellant's name was listed in the Reconstructed Recognized Guerrilla Roster (page 9 file #280) maintained at their site.

In August 2009, the RO requested that the NPRC verify Guerilla service with C Co. 81st Med B12 BHQ Cebu.  In November 2009, the NPRC reported that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In September 2010, the RO requested that the RO verify USAFFE service with B Collecting Co. 81st Medical B12 "BHQ" Cebu Area Command.  In November 2010, the NPRC again informed that the appellant did not have service as a member of the Philippine Commonwealth Army including the recognized guerrillas, in the service of the U.S. Armed Forces.  The appellant thereafter submitted additional information including Armed Forces of the Philippines Certification documents.  The documents indicated service with B Coll. Co 81st Md Bn., Med Co 87th Inf Regt CAC.  Documentation showing that he was attached to the MD Co. Atchd GHQ CAC and the 55th MPC (PA) APO #72 was also received.  The RO provided this information to the NPRC which replied that no change was warranted in the prior service certification.  

The documents submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as these are not official documents of the appropriate United States service department.  

More importantly, the NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the USAFFE. This verification is binding on VA such that VA has no authority to change or amend the finding.  See Duro, 2 Vet. App. at 532.

To the extent that the appellant contends that, under the provisions of 38 C.F.R.      § 3.302(a), the Affidavit of Philippine Army Personnel is sufficient to establish his eligibility for a one-time payment under the FVEC Fund, the Board notes that qualifying service for a one-time payment from the FEVC Fund can only be demonstrated by official U.S. Department of Defense service documents, such as a Form DD 214, Certificate of Release or Discharge from Active Duty.  38 C.F.R.     § 3.203(a).  The Affidavit of Philippine Army Personnel is a document of the government of the Philippines and is not an official U.S. Department of Defense service document.  Where a claimant does not submit satisfactory proof of qualifying service, VA is required to seek U.S. service department verification of service before rendering a decision.  Capellan, 539 F.3d at 1380.  The NPRC is the agency designated to verify service on behalf of the U.S. military, naval, and air services.  According to the NPRC, the appellant does not meet the basic eligibility requirements for FVEC Fund entitlement. 

Based upon the record in this case, the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Veteran status is a prerequisite to entitlement to payment from the FVEC Fund.  Therefore, entitlement to a one-time payment from the FVEC Fund is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a one-time payment from the FVEC Fund is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


